Citation Nr: 0535003	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Whether the June 2001 rating decision, denying service 
connection for a bilateral knee disorder is final.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from November 1986 
to April 1987 and was called to active duty from December 
1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2001 and October 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

As explained in the decision below, the knee claim is 
properly styled as set forth on the title page above, rather 
than as whether new and material evidence has been received 
to reopen the claim.  

In September 2004, the RO denied service connection for a 
back disorder.  A notice of disagreement with that decision 
is not of record.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Bernard v. Brown, 4 
Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 
(1997).  

The issues of entitlement to service connection for PTSD, 
hepatitis C, and a bilateral knee disorder are addressed in 
the REMAND portion of the decision below.  Theses issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A copy of the June 2001 rating decision denying service 
connection for a bilateral knee disorder was sent to the 
veteran's first address and received by her.  

2.  In September 2001, the RO received a timely notice of 
disagreement with the June 2001 decision, denying service 
connection for a bilateral knee disorder.  

3.  Later in September 2001, the veteran requested that a 
copy of her file be sent to her at another (second) address.  

4.  In November 2001 a statement of the case (SOC) on the 
knee claim, along with a notice of appellant rights, was sent 
to the veteran at the first address; as a result, the 
presumption of regularity is rebutted; she did not receive 
the SOC and notice of her appellate rights.  


CONCLUSION OF LAW

The June 2001 rating decision denying service connection for 
a bilateral knee disorder is not final because the veteran 
did not receive a statement of the case on that issue.  
38 C.F.R. §§ 19.30, 20.302, 20.1103 (2005); 38 U.S.C.A. 
§ 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's grant herein, no prejudice can result 
to the veteran under the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002).  

In June 2001, the RO denied service connection for the 
veteran's bilateral knee disorder and sent her a copy of the 
rating decision and cover letter to her first address.  There 
is no dispute that she received this.  

The notice of disagreement was received by the RO on 
September 19, 2001.  This consisted of a letter from the 
representative, which referred to the veteran by her name, 
claim number and first address.  

In a statement dated September 25, 2001, the veteran 
requested a copy of her claims folder.  The statement used a 
second address.  

In a letter dated October 2, 2001, the representative again 
used the first address in the "re" portion of the letter 
head, to identify the veteran.  

With a cover letter dated October 29, 2001, the RO sent a 
copy of the claims folder to the first address.  There is no 
record of this being returned as undeliverable.  

On November 2, 2001, an SOC on the issue of entitlement to 
service connection for a bilateral knee disorder was sent to 
the veteran at the first address.  There is no record of a 
timely substantive appeal.  38 C.F.R. §§ 20.202, 20.302(b) 
(2005).

On November 5, 2001, the RO sent the veteran a letter telling 
her what she needed to substantiate her claim for service 
connection for PTSD based on personal assault.  A response is 
not of record.  

A report of contact, dated in February 2002, shows the second 
address.  

In April 2002, the National Personnel Records Center received 
a letter from the veteran requesting service medical and 
personnel records, which included her second address.  It was 
forwarded to the RO, which sent the available information to 
the second address in July 2002.  

In a statement dated in September 2002, and using the second 
address, the veteran again requested a copy of her claims 
folder.  A notation written on the statement indicated that 
the folder was in the Decision Review Officer process and she 
withdrew the request because she did not want to delay the 
claim.  There was no indication that she actually received 
file copies previously sent.  

In a letter dated in February 2003, the veteran inquired as 
to her knee claim.  She stated that she just found out that 
it had been denied because of a lack of response from her.  
She explained that she was living in a place for homeless 
veterans at the time and that a staff worker was withholding 
mail many times.  She went on to state that she had not 
received documents sent by the RO.  She asked that the claim 
be reopened.  

Analysis

The fact that there is no record of the November 2001 SOC 
being returned as undelivered would raise a presumption of 
regularity that it was delivered to the veteran.  However, in 
this case, the RO sent the SOC to the veteran's old address, 
after it had been advised of a new address.  Further, after 
she told the RO of her new address, in September 2001, she 
never responded to anything sent to the old address.  So, 
there is consistent behavior supporting nonreceipt of 
mailings to the old address.

The Court of Appeals for Veterans' Claims (Court) has held 
that the presumption of regularity that attends the 
administrative functions of the Government is applicable and 
that ordinarily it would be presumed that an RO sent the SOC 
in question to the veteran, unless rebutted by clear and 
convincing evidence to the contrary.  See Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Court has declared, however, the VA's use of an 
incorrect address constitutes the clear evidence needed to 
rebut the presumption that it properly notified the veteran 
of the determination.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  

In light of the foregoing, the Board finds that the 
presumption of regularity has been rebutted and that it 
cannot be presumed that the veteran received the SOC on her 
claim of entitlement to service connection for a bilateral 
knee disorder.  

The regulations provided that a SOC will be forwarded to the 
appellant at the latest address of record and a separate copy 
provided to his or her representative (if any).  38 C.F.R. 
§ 19.30(a) (2005).  In this case, the SOC was sent to a 
previous address, not to the veteran's latest address.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC, and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b)(1) (2005).  In this case, since the SOC 
was not mailed to the appellant at her address at that time, 
the time limit for finality did not begin to run.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(38 C.F.R. § 20.302).  See also 38 C.F.R. § 20.1103 (2005).  
Since the veteran was not notified in accordance with section 
20.302, the June 2001 decision of the RO on her claim for 
service connection for a bilateral knee disorder did not 
become final.  The claim remains open and must be remanded in 
accordance with the applicable case law, as discussed in the 
remand, below.  


ORDER

The Board finds that the June 2001 denial of service 
connection for a bilateral knee disorder is not final; the 
appeal is granted to this extent only.  


REMAND

The Court has held that where a claimant files a NOD and the 
RO has not issued a SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In 
view of the foregoing, to include the decision above, the RO 
must readjudicate the claim for service connection for a 
bilateral knee disability on a de novo basis.  If the claim 
is denied, the RO must issue an SOC.  Id.

In November 2001, after the veteran notified the RO of her 
second address, a letter was sent to the first address 
detailing evidence which could substantiate her claim for 
service connection for PTSD based on personal assault.  She 
did not respond to the letter.  Given her report that someone 
was withholding mail, it is appropriate to make another 
attempt to notify her in accordance with VCAA, particularly 
telling her of the evidence needed to substantiate a claim 
for PTSD based on personal assault.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  In Patton, the Court pointed out 
that there are special evidentiary development procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995).

The Board further notes that VA clinical notes, most recently 
in September and November 2003, indicate that the veteran is 
receiving SSA disability benefits.  The Court has repeatedly 
held that when VA is on notice that there are Social Security 
Administration (SSA) records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Consequently, VA should obtain and consider the 
SSA records.  

The file also indicates that there may be other records which 
could shed light on the veteran's medical history.  The 
January 1995 examination for National Guard service shows 
that the veteran usually worked as a security officer, a 
position which normally requires a physical examination.  In 
a history taken for a November 1999 VA clinical note, it was 
reported that the veteran had been on workman's compensation 
from March to July 1997.  As these records may also be 
probative to any of the issues on appeal, they must be 
secured.  38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
notified of the evidence needed to 
substantiate her claim for service 
connection for PTSD, based on personal 
assault.  See VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 
1996), and former MANUAL M21-1, Part III, 
7.46(c)(2) (Oct. 11, 1995); see also, 
e.g., Patton v. West, 12 Vet. App. 272, 
276 (1999).

2.  The RO should ask the veteran to 
identify and complete releases for 
medical records pertaining to her work as 
a security guard and for her workman's 
compensation claim, as well as any other 
private medical records which have not 
been received by VA.  The RO should then 
request a copy of the records from the 
care providers.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

4.  Thereafter, the RO should readjudicate 
the claims for service connection for 
PTSD, hepatitis C and a bilateral knee 
disability in light of all evidence of 
record.  The claim for service connection 
for a bilateral knee disorder should be 
considered on a de novo basis.  If the 
knee claim remains denied, the RO should 
issue a comprehensive SOC.  If any other 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


